DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/969,786, filed on 8/13/2020.
Response to Amendment
The Amendment filed 04/15/2022 has been entered.  Claims 1-5 and 8-10 are pending in the application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0003390, filed on 01/10/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 8, when the applicant recites “an embossing structure,” it is unclear if this is resultant of the plurality of embossing structures mentioned in claim 1.  Explicitly defining a first and second embossing structure is an example of language that provides more clarity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
       Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (JP2006239588A) in view of Moon (KR20170095070A) and Kwon (KR 20170046330 A) cited in IDS (refer to enclosed translations).
Regarding claim 1,
Takasaki teaches a battery pack (see paragraph 0001) comprising:
A plurality of can type secondary batteries (see paragraph 0001 and 0025) arranged to be laid down in a horizontal direction (see Fig. 10; paragraph 0027).
Takasaki fails to teach a busbar.  Moon teaches a busbar at least partially formed by an electrically conductive material (see paragraph 0041). It would be obvious to one of ordinary skill in the art to combine the busbar in Moon with the plurality of secondary batteries in Takasaki in order to efficiently electrically connect the batteries.  
Takasaki teaches at least one module case with an empty space formed inside (Fig. 1, 4) to accommodate the plurality of can type secondary batteries (Fig. 2, 10).  It is the examiners position that the core pack (Fig. 1, 10) is substantially equivalent to the plurality of secondary batteries.  
Takasaki and Moon fail to teach an insulating tube having an outer surface on which a plurality of embossing structures, each having a part bulging in an outer direction, are formed. Kwon teaches an insulating tube (Fig. 3, 400) formed inside to protect the battery (Fig. 3, 400; paragraph 0015). Kwon teaches having an outer surface on which a plurality of embossing structures, each having a part bulging in an outer direction, are formed (Fig. 9, 710; see paragraph 0087; “outer side of the tube”). It would be obvious to one of ordinary skill in the art before the effective filing date to combine the insulating tube and the embossing structures thereon with the battery pack taught by Takasaki to mitigate external impact and prevent explosion or fire.
Regarding claim 2,
Modified Takasaki teaches the battery pack of claim 1 (see elements of claim 1 above), further comprising: 
a pack housing having a box shape taught by Kwon (Fig. 1, 20; see paragraph 0065)
in which an inner space is formed to accommodate the module case (Fig. 1, 21; see paragraph 0066)
coated with the insulating tube (Fig. 1-3, see paragraph 0015) “tubular member… being in contact with an inner surface of the battery case”
and having an inner surface contacting the embossing structures of the insulating tube (Fig. 1-3, see paragraph 0036 “the tubular member may have an embossed structure at a portion in contact with the inner surface of the battery case”).
Regarding claim 3,
Modified Takasaki teaches the battery pack of claim 2 (see claim 2 above).  While modified Takasaki does not teach an engraving structure corresponding to each of the embossing structures in an inner surface of the pack housing, Takasaki does accommodate the shape variations of the battery module (Fig. 2, 4) with the pack housing to provide a more compact shape that prevents damage (see paragraph 0062).  It would be obvious to one of ordinary skill in the art to accommodate the embossing structure with an engraving structure having a shape indented in an inner direction in a size corresponding to each of the embossing structures is formed in an inner surface of the pack housing in order to further protect from ignition.
Regarding claim 4,
Modified Takasaki teaches the battery pack of claim 2 (see claim 2 above). Kwon teaches wherein an opening that is perforated from an inside to outside (Fig. 7, 520; see paragraph 0082; “porous”) is formed in the insulating tube (Fig. 3, 400; see paragraph 0082).  The examiner interprets porous as containing holes, thus being perforated as porous can mean pierced with holes.
Regarding claim 5,
Modified Takasaki teaches the battery pack of claim 4 (see claim 4 above). Moon teaches a fastening bolt configured to constrain the pack housing (Figure 2, 300; see paragraph 0018) and the module case (Figure 2, 100; see paragraph 0018) to each other, wherein an insertion hole that is perforated such that the fastening bolt is inserted (Fig. 3, D, see paragraph 0075, “bolt fastening hole”).  
Modified Takasaki teaches a through hole in the insulating tube, but does not teach it being penetrated by a fastening bolt.  Moon teaches fastening bolt hole through a cover that protects the battery from water damage, which is similar to an insulating tube that protects from ignition.  Therefore, it would be obvious to one of ordinary skill in the art to include a hole through in the insulating tube and a fastening bolt that penetrates it in modified Takasaki in order to properly fasten it to the case and battery module, thus protecting the battery from ignition.
Regarding claim 9,
Modified Takasaki teaches an electronic device comprising at least one battery pack of any one of claims 1 to 8 (see paragraph [0076] “The battery pack of the present invention is used as a power source for electric devices used outdoors, such as electric bicycles, electric vehicles”).  
Regarding claim 10,
Modified Takasaki teaches a vehicle comprising at least one battery pack of any one of claims 1 to 8 (see paragraph [0076] “The battery pack of the present invention is used as a power source for electric devices used outdoors, such as electric bicycles, electric vehicles”).  
       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (JP2006239588A) in view of Moon (KR20170095070A), Kwon (KR 20170046330 A), and Takahashi ((US 20150349375 A1))
Regarding claim 8,
Modified Takasaki teaches the battery pack of claim 1 (see elements of claim 1) but does not teach an embossing structure on the inner surface of the insulating tube.  Takahashi teaches embossing on both the outer and inner surface of a battery seal in order to ease stress from external force (Fig. 5, 50; see Abstract). It would have been obvious to one of ordinary skill in the art to apply the known embossing structure with a part bulging in an inner direction to the inner surface of the insulating tube in order to further protect from external impact.
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Regarding claim 1,
Applicant argues that the applied art does not disclose or render obvious an arrangement with a band portion having a greater thickness, including that nowhere in the examiner’s citations is there an increased thickness of a tubular member.  It is the examiners position that, like the band itself being considered in the claim as an extension of the tube, and thus an increase in its thickness, so the cited embossing structure as an extension of the insulating tube, and thus an increase of its thickness as cited above.  
Additionally, applicant argues that Kwon does not teach a specific band location.  Since Kwon teaches increasing thickness of the exterior of the tube protects the battery ignition (see paragraph 16), it would be obvious to one of ordinary skill of the art before the effective filing date to place the increased thickness at thinner locations given that increasing the thickness protects the battery from ignition.  
Additionally, the applicant argues the examiner has not provided any reasoning the concept of compensating for a decrease in thickness was even known in the art.  As provided above, the cited art meets the features claimed because any decrease can meet the structure provided.  
Regarding claims 2-5,
Applicant argues that claims 2-5 should be allowable based off an allowable claim 1.  This is not persuasive as claims 2-5 depend on the still rejected claim 1.

Regarding claims 8-10,
The examiner acknowledges the cited amendment to claim 8, and that accordingly claim 8 is no longer indefinite.  Applicant argues that claims 8-10 should be allowable based off an allowable claim 1.  This is not persuasive as claims 8-10 depend on the still rejected claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN an be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728